            Case 1:20-cv-02025-DLF Document 12 Filed 07/12/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


  BONNIE PLOTKIN,


            Plaintiff,                                  Civil Action No. 20-2025 (DLF)

                          v
                          .
  UNITED STATES OF AMERICA,
            Defendant.


     JOINT MOTION FOR EXTENSION OF TIME TO COMPLETE DISCOVERY

       Plaintiff Bonnie Plotkin and Defendant the United States of America , jointly move to

modify the Scheduling Order, consistent with the proposed order attached hereto. In support of

this motion, the parties respectfully submit:

       1.        Plaintiff initiated this action pursuant to the Federal Tort Claims Act (“FTCA”),

28 U.S.C. § 1346 et seq. alleging that a fall that she suffered while visiting the National Museum

of African American History and Culture was the product of the Museum’s negligence.

       2.        Discovery commenced in this matter on November 13, 2020, see November 13,

2020, Minute Order. The discovery deadline has been extended once already, on February 23,

2021. See Feb. 23, 2021, Minute Order.

       3.        Discovery is currently scheduled to close on July 12, 2021, and the parties are to

submit a post-discovery status report to the Court by July 25, 2021.

       4.        The parties have exchanged discovery requests. However, Defendant is still

awaiting Plaintiff’s responses. Once received, Defendant will need time to review and confer

with the Museum prior to scheduling Plaintiff’s deposition.
            Case 1:20-cv-02025-DLF Document 12 Filed 07/12/21 Page 2 of 3




       5.       Due to counsels’ competing schedules, the parties have not yet been able to

schedule depositions in this matter. Moreover, undersigned counsel for Defendant, who carries

an extremely voluminous docket, has a trial scheduled to begin in mid-August, which has

required and will continue to require a significant devotion of her time.

       6.       Accordingly, the parties have conferred and believe that the parties would be best

served by an extension of time through October 31, 2021.

       7.       As such, the parties now seek to modify the Scheduling Order in place to allow

the parties additional time, through October 31, 2021, to complete discovery.

       8.       The Parties are cooperating and working well to resolve any outstanding

discovery issues.

       9.       Wherefore, the Parties jointly move this honorable Court to modify the current

Schedule as indicated in the attached proposed Order.

Respectfully submitted,



 By: /s/ Patrick M. Regan                                CHANNING PHILLIPS
     Patrick M. Regan           #336107                  Acting United States Attorney
     pregan@reganfirm.com
     Christopher J. Regan      #1018148                  BRIAN P. HUDAK
     cregan@reganfirm.com                                Acting Chief, Civil Division
     Emily C. Lagan #1645159
     elagan@reganfirm.com                           By: /s/ Brenda Gonzalez Horowitz
     1919 M Street, N.W., Suite 350                     Brenda Gonzalez Horowitz
     Washington, DC 20036                               D.C. Bar 1017243
     PH: (202) 463-3030                                 Assistant United States Attorney
     Fx: (202) 463-0667                                 U.S. Attorney’s Office for the District of
     pregan@reganfirm.com                               Columbia
     Attorney for Plaintiff                             555 4th Street, N.W.
                                                        Washington, D.C. 20530
                                                        PH: (202) 252-2512
                                                        Fx: (202) 463-0667
                                                        brenda.gonzalez.horowitz@usdoj.gov
                                                        Attorney for Defendant
       Case 1:20-cv-02025-DLF Document 12 Filed 07/12/21 Page 3 of 3




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


 BONNIE PLOTKIN,


       Plaintiff,                        Civil Action No. 20-2025 (DLF)

                    v
                    .
 UNITED STATES OF AMERICA,
       Defendant.



                        PROPOSED SCHEDULING ORDER

Close of Discovery……………………………………………………………October 31, 2021

Post-Discovery Status Report ………………………………………………November 8, 2021




Date                                    DABNEY L. FRIEDRICH
                                        United States District Judge
